Title: Execution of Treaties, [14 April] 1796
From: Madison, James
To: 


[14 April 1796]

   
   On 31 March, Washington nominated commissioners for the implementation of articles 5, 6, and 7 of Jay’s treaty, and the Senate confirmed them the next day. Sedgwick (Massachusetts) then moved in a Committee of the Whole on 13 April that the House ought to make provision by law to carry out the treaties concluded with Algiers, Great Britain, Spain, and the Northwest Indians. Republican members objected both to the consolidation of the treaties under a single resolution and to the proposed order for their consideration. Gallatin (Pennsylvania) moved that the treaty with Spain be taken up first, while JM suggested that the Indian treaty come first and the Algerine last. Gallatin’s motion was carried, after which Blount (North Carolina) proposed striking from Sedgwick’s resolution the words relating to the treaties with Algiers and Great Britain. Continuing the debate on 14 April, Dayton (New Jersey) argued that the requirements for the British evacuation of the Northwest posts by 1 June dictated that the House give consideration first to the Jay treaty, while Hillhouse (Connecticut) brought forward three separate resolutions to the effect that it was expedient to pass laws to carry out the treaties with the Northwest Indians, Algiers, and Great Britain (Senate Exec. ProceedingsJournal of the Executive Proceedings of the
          Senate of the United States of America (3 vols.; Washington, 1828)., 1:204–5; Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 1st sess., 940–48, 949–51, 951–55).


Mr. Madison would submit to the gentleman from Connecticut, to whose candour the committee were indebted, whether the question was not decided against a lumping vote on all the treaties, by the singular number, “the treaty,” being inserted instead of the treaties, and therefore, that his resolutions were unnecessary.
He did not understand the gentleman from Pennsylvania (Mr. Gallatin) in the same way in which the gentleman from New-Jersey (the speaker) had understood him. He mentioned the interests of his constituents as inducements with himself for proposing and not to the house for deciding, to take up the Spanish treaty. But he would explain to the gentleman of New-Jersey and to the committee, why the Spanish treaty should first be taken up, and not the British. That treaty had excited no opposition, and would probably pass through the house without debate, and a select committee could prepare and bring in a bill for carrying it into effect; whilst the British treaty should be under discussion, but, if they began with a treaty which might occasion a lengthy discussion, nothing would be done with the other treaties before that was gone through; whereas, if they took up the other treaties before the British, little time would be spent before they came to that treaty. If the gentleman from Connecticut concurred with this idea, he could agree to let the question before the committee be taken, and then move his resolutions in the order he proposed.
